Name: Commission Regulation (EEC) No 55/81 of 1 January 1981 authorizing the Hellenic Republic to suspend the customs duties applicable on import of certain oilseeds and oleaginous fruits
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 1 . 81 Official Journal of the European Communities No L 4/ 39 COMMISSION REGULATION (EEC) No 55/81 of 1 January 1981 authorizing the Hellenic Republic to suspend the customs duties applicable on import of certain oilseeds and oleaginous fruits the Community of Nine or from non-member countries of the products given in the Annex hereto for the quantities there given , at the level given against each . This authorization shall be valid from 1 January to 31 December 1981 . Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece ('), and in particular Article 64 (4) thereof, Whereas , for certain products within heading Nos 12.01 and 15.12 of the Common Customs Tariff, the basic duties are fixed in Article 64 ( 3 ) of the Act of Accession ; whereas this very high level may jeopardize the regular supply of raw materials for Greek processing industries ; whereas Greece has applied for authorization , under Article 64 (4) (a) of the Act of Accession , to suspend customs duties on certain quantities of the products in question ; Whereas importers must be guaranteed free access to the quotas laid down for the products in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , Greece shall ensure that importers of the products in question have free access to the quantities given in the Annex . With regard to products within subheading 15.12 B of the Common Customs Tariff, Greece shall communicate to the Commission the measures taken to ensure distribution of the said quantities amongst the operators in question . Article 3 Greece shall inform the Commission at the beginning of each quarter of imports entered during the previous quarter against the quantities given in the Annex .HAS ADOPTED THIS REGULATION : Article 1 Article 4 The Hellenic Republic is hereby authorized to suspend the customs duties applicable on import from This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The President Roy JENKINS (') OJ No L 291 , 19 . 11 . 1979, p . 9 . No L 4/40 Official Journal of the European Communities 1 . 1 . 81 ANNEX Customs duty rate CCT heading No Description Quantity(tonnes) Third countries Community of Nine 12.01 Oilseeds and oleaginous fruit, whole or broken : ex B. Other , excluding linseed and castorseed 25 000 O exemption exemption 15.12 Animal and vegetable oils and fats , wholly or partially hydrogenated , or solidified and hardened by any other process , wheter or not refined , but not further prepared B. Other 18 000 35-5 17 (') Weight in oil equivalent , determined in conformity with Regulation (EEC) No 54/ 81 .